DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 17/498,045 has a total of 15 elected claims pending in the application; there are 3 independent claims and 12 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 10/11/2021 is acknowledged by the examiner and the cited reference has been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,460,037; claims 1-20 of U.S. Patent No. 9,619,420, claims 1-6 of U.S. Patent No. 10,545,899 and claim 1 of U.S. Patent No. 11,176,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims mentioned and claims 1-11 of present application are directed to a hub to dynamically switch/route a USB device connection between USB Device mode and USB Host mode and a host simultaneously accessing multiple USB devices.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US pat. 7,502,878), hereinafter, “Wright”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1, 5, 6, 10, 11 and 12, Wright discloses a method, comprising: providing a first USB port (receptacle 40A of figs. 4 and 5) for communication with a USB host (USB host 31A; see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59); providing a second USB port (receptacle 40B) for communicating with a consumer USB device (an A type USB device/host 42/31B; see col. 5, line 66 to col. 6, line 9 and figs. 4 and 5); providing a signal detection circuit (hub logic 38 combined with mux 72B of fig. 5; see col. 5, lines 62-65 and col. 6, line 52) for receiving USB signals from the consumer USB device via the second USB port (see col. 5, lines 62-65 and col. 6, line 52); routing the USB signals emanating from the consumer USB device to the first USB port via a USB bridge (connection between mux 72B and mux 36, of fig. 5, shown as connection 74 of fig. 4) and a USB hub (mux 36) in accordance with a determination by the signal detection circuit that the consumer device is operating in a USB host mode (to be a B type USB host device, when USB host 31 is a host, connected to an upstream port/receptacle 40, as shown in fig. 5) (see fig. 5, which shows routing through the connection mentioned right above and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59); and routing the USB signals emanating from (see fig. 4 and col. 5, lines 40-41, which disclose “the muxes 36 and 72 are all bi-directional multiplexers”) the consumer USB device to the first USB port via the USB hub and bypassing the USB bridge in accordance with a determination by the signal detection circuit that the consumer device is operating in a USB device mode (see fig. 4, which shows bypassing of connection 74 when USB device 42 is connection to a downstream port/receptacle 40).

3.         As per claims 2, 7 and 13, Wright discloses “The method according to claim 1” [See rejection to claim 1 above], wherein the USB host is embedded in an infotainment system (see col. 4, lines 38-41).

4.         As per claims 3, 8 and 14, Wright discloses wherein the bypassing the USB bridge is performed by a USB routing switch (the combination of hub logic 38, mux 72B and transceiver 34B, as shown in fig. 4; see col. 5, lines 62-65 and col. 6, line 52).

5.         As per claims 4 and 9, Wright discloses wherein the USB routing switch includes the signal detection circuit (see above and fig. 4 or 5).

6.         As per claim 15, Wright discloses wherein the USB routing switch determines whether the second USB signal emanates from a USB device (see col. 5, lines 62-65 and col. 6, line 52).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches a method to enable a USB Host system to connect to multiple devices through a USB Hub having ports that can be changed from downstream to upstream, dual ports: US Pub. 2007/0255885 (Bohm et al.)

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-15 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

           If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181